USCA11 Case: 21-14192    Document: 31-1     Date Filed: 12/30/2022   Page: 1 of 5




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                         For the Eleventh Circuit

                          ____________________

                                 No. 21-14192
                           Non-Argument Calendar
                          ____________________

       WELLS FARGO BANK N.A.,
       As Trustee for $3,160,000 The Med Clinic Bd,
       City of Mgm-1976 E 1st Mortg Rev Bonds
       (Oaks Partners 2 LLC Proj), Series 2010A
       and $590,000 The Med Clinic Bd,
       City of Mgm-1976 E 1st Mortg Rev Bonds
       (Oaks Partners 2 LLC Proj), Taxable Series 2010B,
                                                      Plaintiff-Appellee,
       versus
       CHRISTOPHER F. BROGDON,
       CONNIE B. BROGDON,
       BROGDON FAMILY LLC,
USCA11 Case: 21-14192     Document: 31-1     Date Filed: 12/30/2022    Page: 2 of 5




       2                      Opinion of the Court                21-14192

                                                   Defendants-Appellants.


                           ____________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                  D.C. Docket No. 2:20-cv-00231-MHT-SMD
                           ____________________

       Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
       PER CURIAM:
              The Brogdons seek to invoke the defense of laches. But
       laches is an equitable defense, and under Georgia law, parties may
       not deploy equitable defenses against legal claims like this one. We
       affirm.
                                        I.
             Although this dispute has a long history, only a few facts are
       relevant to this appeal. In 2013, Wells Fargo Bank (as trustee for
       several bonds) first sued Christopher F. Brogdon, Connie B.
       Brogdon, and the Brogdon Family LLC. See Wells Fargo Bank,
       N.A. v. The Medical Clinic Bd. of the City of Montgomery – 1976
       E., No. 2:13-cv-00003 (M.D. Ala. dismissed Aug. 1, 2017). Wells
       Fargo sought to enforce a guaranty agreement that the Brogdons
       had signed related to a bond indenture agreement.
USCA11 Case: 21-14192     Document: 31-1     Date Filed: 12/30/2022    Page: 3 of 5




       21-14192               Opinion of the Court                       3

              While this case was ongoing, the SEC sued the Brogdons for
       securities fraud in New Jersey. See SEC v. Christopher Freeman
       Brogdon, No. 2:15-cv-08173 (D.N.J. filed Nov. 20, 2015). In
       connection with this suit, the New Jersey district court appointed a
       monitor to help preserve the Brogdons’ assets and use them to
       repay investors. It also stayed actions by the Brogdons’ creditors—
       which included Wells Fargo. As a result, the Alabama district court
       stayed Wells Fargo’s 2013 suit, which was later dismissed without
       prejudice. Eventually, the New Jersey litigation ended for the
       Brogdons, and they were ordered to disgorge almost $37 million
       plus interest.
              Just a few months later in April 2020, Wells Fargo sued the
       Brogdons again. And once again, it sought to enforce the guaranty
       agreement. The Brogdons had signed an amended guaranty
       agreement in 2017 “to avoid any question” that they remained
       liable for the relevant debt. When Wells Fargo moved for
       summary judgment, the Brogdons countered that it had waited too
       long—both to bring this suit and to respond to certain
       communications with the monitor in the New Jersey case. These
       delays, they argued, drove up their costs and justified a defense of
       laches.
              The district court rejected this theory. It stated that under
       Georgia law, laches is available only in suits in equity, not for
       actions at law like the one here. And even if laches were available,
       it found that the Brogdons had not shown harm from the alleged
       delays. They now appeal.
USCA11 Case: 21-14192      Document: 31-1      Date Filed: 12/30/2022    Page: 4 of 5




       4                      Opinion of the Court                 21-14192

                                        II.
              This Court reviews a grant of summary judgment de novo.
       Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,
       1314 (11th Cir. 2011).
                                        III.
               Georgia recognizes the common law defense of laches, also
       known as prejudicial delay. Collier v. State, 307 Ga. 363, 374 (2019).
       In fact, it has codified the defense: “courts of equity may interpose
       an equitable bar whenever, from the lapse of time and laches of the
       complainant, it would be inequitable to allow a party to enforce his
       legal rights.” O.C.G.A. § 9-3-3.
               For our purposes, the key word there is “equitable”—laches
       is an “equitable doctrine not applicable” to actions at law. Jones v.
       Douglas Cnty., 262 Ga. 317, 320 (1992) (quotation omitted). The
       rule that laches “cannot be applied to actions at law” is a “well
       established notion” in Georgia law. Marsh v. Clarke Cnty. Sch.
       Dist., 292 Ga. 28, 29 (2012); see also Hasty v. Castleberry, 293 Ga.
       727, 729 (2013); Stuckey v. Storms, 265 Ga. 491, 491 (1995).
       Although a limited exception exists for mandamus actions (which
       are “quasi-equitable” in nature), this exception is irrelevant here.
       Marsh, 292 Ga. at 30.
             Laches is unavailable to the Brogdons because this is an
       action at law, not in equity. Wells Fargo seeks only money
       damages under a guaranty agreement and attorneys’ fees, which
       makes this an action at law. See Kenerly v. Bryant, 227 Ga. App.
USCA11 Case: 21-14192     Document: 31-1     Date Filed: 12/30/2022    Page: 5 of 5




       21-14192               Opinion of the Court                       5

       746, 748 (1997). Nowhere have the Brogdons contested this
       characterization.
              Instead, they offer a single case—Redfearn v. Huntcliff
       Homes Association, Inc.—against the “well established” Georgia
       law reserving laches to equitable actions. 271 Ga. 745 (1999). But
       the Supreme Court of Georgia has already rejected this identical
       maneuver: “Contrary to appellants’ contention otherwise,
       Redfearn v. Huntcliff Homes Assn. did not abrogate this
       fundamental rule.” VATACS Grp., Inc. v. HomeSide Lending,
       Inc., 281 Ga. 50, 50 (2006) (citation omitted). Instead, the “sole
       issue” in Redfearn was whether the court had equity jurisdiction,
       and the decision “did not, however, overrule the sound principle
       of law that the equitable doctrine of laches is not applicable to an
       action at law.” Id. at 51.
              In short, because this is an action at law, the equitable
       defense of laches has “no application here.” Hasty, 293 Ga. at 729.
       For that reason, we need not address the Brogdons’ argument that
       a jury must hear issues of material fact related to the defense of
       laches.
                                 *      *      *
             We AFFIRM the district court’s grant of summary judgment
       to Wells Fargo.